Electronically Filed
                                                        Supreme Court
                                                        SCAD-12-0001034
                                                        28-FEB-2014
                                                        07:54 AM



                         SCAD-12-00001034

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                   vs.

                    KEONI K. AGARD, Respondent.


                        ORIGINAL PROCEEDING
     (ODC 10-051-8885, 10-078-8912, 11-076-9000, 12-006-9022)

                       ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the February 14, 2014 motion

 submitted by Respondent Keoni K. Agard for reinstatement, the

 affidavit, and the appended audit of Respondent Agard’s financial

 bookkeeping system conducted by the Practicing Attorneys

 Liability Management Society (PALMS), and the record, it appears

 Respondent Agard has complied with all of the conditions of his

 30-day period of suspension imposed by this court in its

 February 5, 2013 order, and that his February 14, 2014 affidavit

 complies with Rule 2.17(b)(2) of the Rules of the Supreme Court

 of the State of Hawai#i (RSCH).    We note in particular Respondent

 Agard’s cooperative and willing attitude to adopt recommended
procedures in his legal practice to improve the handling of

client funds.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED that, pursuant to RSCH Rule

2.17(b)(2), Respondent Agard is reinstated to the practice of law

in this jurisdiction, effective upon entry of this order.

          DATED:   Honolulu, Hawai#i, February 28, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2